Citation Nr: 1100301	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a left 
knee disability secondary to right knee degenerative joint 
disease.

2.  Entitlement to service connection for a left knee disability 
secondary to right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in the rating decision on appeal, the RO 
considered the Veteran's claim for service connection for a left 
knee disability on the merits.  This claim had previously been 
denied in a September 2007 rating decision that had become final.  
Thus, the claim of entitlement to service connection for a left 
knee disability is an attempt to reopen the previously-denied 
claim.  The Board has a legal duty to address the "new and 
material evidence" requirement of 38 C.F.R. § 3.156 (2010) in 
such instances regardless of the actions of the RO, and has 
recharacterized the issue accordingly.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee 
disability secondary to degenerative joint disease of the right 
knee is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal the September 
2007 rating decision which denied entitlement to service 
connection for a left knee disability secondary to right knee 
degenerative joint disease is final.  

2.  The evidence submitted since the September 2007 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a left knee disability.


CONCLUSION OF LAW

The September 2007 rating decision denying  entitlement to 
service connection for a left knee disability is final.  New and 
material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), VA has certain 
duties to notify and assist the appellant.  Given the fact that 
the Board is reopening the claim of entitlement to service 
connection for a left knee disability and remanding the case for 
further development, it is not necessary to review whether VA has 
fully complied with the VCAA.

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim has been previously denied and that decision is final, the 
claim can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 U.S.C.A. § 
5108.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the evidence will 
be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).

New evidence means existing evidence not previously submitted to 
agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

At the time of the September 2007 rating decision, which denied 
entitlement to service connection for a left knee disability 
secondary to right knee degenerative joint disease, the evidence 
of record consisted of service treatment records, VA treatment 
records, a February 2007 VA examination report, and the Veteran's 
contentions.  The evidence showed the Veteran had a diagnosis of 
osteoarthritis of the left knee.  The February 2007 VA 
examination report showed that the examiner had found that the 
left knee osteoarthritis was not the result of the service-
connected degenerative joint disease of the right knee.  
Specifically, the examiner stated that while the right knee 
disability may alter a patient's gait, which may contribute to 
the left knee osteoarthritis, he did not notice "significant 
gait deviation" in the Veteran.  He concluded that the 
degenerative changes in the left knee were "very common for this 
age group" and that it was at least as likely as not caused by a 
combination of aging and obesity.  

In the September 2007 rating decision entitlement to service 
connection for a left knee disability was denied.  The Veteran 
was notified of the decision that same month, and he did not 
appeal the decision.  Hence, the September 2007 rating decision 
is final.  38 U.S.C.A. § 7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for a left knee disability in 
September 2008.  At that time, he submitted a September 2008 
medical opinion from the private physician who had performed 
right knee replacement surgery.  Dr. RTG stated that the 
Veteran's "left knee condition could have been contributed by 
the condition of his right leg/knee."  Dr. RTG submitted another 
statement in March 2010, wherein he stated that the "left knee 
condition is within a reasonable degree of medical certainty, 
which was caused by the condition of the right [sic] left/ 
knee."  

The facts in these letters relate to an unestablished fact 
necessary to substantiate the appellant's claim, i.e., evidence 
of a relationship between the left knee and the service-connected 
right knee disability.  Thus, the evidence is considered new and 
material, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
secondary to right knee degenerative joint disease is reopened.


REMAND

The Board finds that a medical examination and opinion are 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2).  As addressed above, in a February 2007 VA 
examination report, the examiner addressed whether the left knee 
disability was caused by the service-connected right knee 
disability.  A rationale was provided for that opinion.  However, 
immediately after the February 2007 examination, the Veteran 
underwent a right knee replacement, and the appellant was 
recorded as stating that his left knee was now giving him greater 
pain.  Thus, it is possible that the right knee disability may 
have impacted the left knee disability since the Veteran's 
surgery.  Additionally, the February 2007 VA examiner did not 
address whether any left knee disorder was aggravated by right 
knee degenerative joint disease.  Finally, while Dr. RTG's 
medical opinions are sufficient to reopen the claim, they are 
insufficient to establish a nexus between the left knee 
disability and the service-connected right knee disability, as he 
provided no rationale for his opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be contacted and 
requested to identify all health care 
providers who have treated his left knee 
since his February 2007 right knee 
replacement, including any treatment records 
from Dr. RTG.  After receiving any necessary 
authorizations to secure records pertaining 
to such care, the RO/AMC should secure the 
same.

2.  The RO/AMC should obtain any outstanding 
VA treatment records since June 2008 
regarding treatment associated with the left 
and right knee disabilities.  

3.  Thereafter, the Veteran must be afforded 
a VA orthopedic examination by a physician 
with the appropriate expertise to determine 
whether it is at least as likely as not that 
any left knee disability is caused or 
aggravated by right knee degenerative joint 
disease.  The claims file must be 
reviewed by the physician in conjunction 
with the examination.  The examiner must 
read the February 2007 VA examination report, 
as well as the September 2008 and March 2010 
private medical opinions from Dr. RTG.  

Based on review of the pertinent medical 
history, examination of the Veteran, and with 
consideration of sound medical principles, 
the physician must address whether:

(a) It is at least as likely as not, i.e., 
is there a 50/50 chance, that any current 
left knee disability was caused or is 
aggravated (that is, chronically worsened) 
by right knee degenerative joint disease, 
status post total knee replacement.  

(b) If a left knee disability was not 
caused, but is aggravated by degenerative 
joint disease of the right knee, the 
examiner should identify the baseline 
level of severity of the left knee 
disability prior to the onset of 
aggravation, and the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the left knee 
disability is due to the natural progress 
of the disease process, the physician 
should identify the degree of increase in 
severity due to natural progression.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" means 
50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

The examiner must explain the rationale for 
any and all opinions expressed.  If the 
examiner opines that the questions cannot be 
answered without resorting to speculation, 
then a detailed medical explanation as to why 
causation is unknowable must be provided.

The VA examiner must append a copy of 
their curriculum vitae to the examination 
report.

4.  The RO should review the examination 
report and medical opinion to ensure that they 
it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the RO must implement 
corrective procedures at once.

5.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  Thereafter, the RO should readjudicate the 
claim for entitlement to service connection 
for a left knee disability secondary to right 
knee degenerative joint disease.  If the 
benefit is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


